DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US-20210203997-A1 (Veselov Fig.5, 14)
US 20210174031 A1 (Wang)
US 20110182352 A1 (feature detection and conventional coding , Fig.1 )
US 20160286226 A1	(shows two layer decoder. Fig. 15)
KR20180108288 A (para 44-50; use neural network)



Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5-6 are rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention. Claim 5 is claiming “rather than generating the enhanced decoded features”, this is conflicting of claim 1 limitations “generate enhanced decoded features as a result of combining the decoded residual features with features extracted from the decoded data generated with the first codec. “ It is not clear whether applicant’s intention is to exclude “generate enhanced decoded features”. Or claim 5 is simply claiming to have an option to generate enhanced decoded video.   Claim 6 is rejected as dependent upon claim 5.
Claims 5-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 claiming “rather than generating the enhanced decoded features” , depending on applicant’s intention {as explained above} this is excluding the limitation “generate enhanced decoded features as a result of combining the decoded residual features with features extracted from the decoded data generated with the first codec” of claim 1 .  Applicant may cancel the claim(s), amend 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-9 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Veselov.
	
	
Regarding claim 1. Veselov teaches an apparatus (Fig.14)comprising:	 at least one processor: and at least one non-transitory memory including computer program code: wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus[(para 28, 58)]  at least to:	 encode original data with a first codec to generate encoded data with [(100 & 200 encoding and decoding original or uncompressed data)] :	 encode the original data with at least one second learned codec to generate encoded residual features and decoded residual features[(510 together with 520 does the encoding and 720 does the decoding feature difference/residual; please note CNN, neural network etc. are learned codec {para 154-155, 199})] :	 and generate enhanced decoded features as a result of combining the decoded residual features with features extracted from the decoded data generated with the first codec [(see the “Feature decoded” after the combiner {+}  in Fig.14 and para 256
    PNG
    media_image1.png
    476
    801
    media_image1.png
    Greyscale
)] .  


Veselov may not explicitly shows that the first codec lower the bitrate. However this would have been, at least, obvious, because the 1st encoder 100 is H265 type video encoder {Veselov para 250}, and such encoder reduce the bitrate reduction to the uncompressed data {also see para 4 and note H265 as the number “265” indicates is a later version that such as H.261}

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine this knowledge about the H265 encoder with the teaching of Veselov to come up a system 

 
Veselov additionally teaches with respect to claim 2. The apparatus of claim 1, wherein at least one machine processes or analyzes the decoded data using the enhanced decoded features [(Fig.14 unit 730,  para 257; CV analyzer analyzing decoded data with the enhanced decoded features )] .  
Veselov additionally teaches with respect to claim 3. The apparatus of claim 1 , wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to:	 generate enhanced decoded video resulting from combining the decoded data with the enhanced decoded features [(“the video storage 1330 containing the stored reconstructed video, using the features in the enhancement layer as well as the video in the base layer” para 252; also see para 199)] :	 2wherein at least one machine processes or analyzes the decoded data using the enhanced decoded video[(para 252, 251)] .  
Veselov additionally teaches with respect to claim 4. The apparatus of claim 3, wherein the enhanced decoded video is generated using a neural network[(feature extraction {that is part of decoded video generation } is done by CNN/convolution neural network {para 154-156)] .  
Veselov additionally teaches with respect to claim 5. The apparatus of claim 1 , wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to:	 rather than generating the enhanced decoded features, generate enhanced decoded video resulting from combining the decoded data with the decoded residual features: [(“the video storage 1330 containing the stored reconstructed video, using the features in the enhancement layer as well as the video in the base layer” para 252; also see para 199; see the 112 analysis above)] :	 wherein at least one machine processes or analyzes the decoded data using the enhanced decoded video. [(para 252, 251)] .    

Veselov additionally teaches with respect to claim 6. The apparatus of claim 5, wherein the enhanced decoded video is generated using a neural network [(feature extraction {that is part of decoded video generation} is done by CNN/convolution neural network {para 154-156)].  
Veselov additionally teaches with respect to claim 8. (Currently amended) The apparatus of claim 1 , wherein the features extracted from the decoded data generated with the first codec are extracted using a neural network [(para 154-156)] .  
Veselov additionally teaches with respect to claim 9. The apparatus of claim 1 , wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to:

    PNG
    media_image2.png
    482
    809
    media_image2.png
    Greyscale
	 extract features from the original data [(Fig.14, the first unit 510 that is receiving uncompressed video)] :	 extract features from the decoded data [(Fig.14, the second unit 510 that is receiving the decoded data)] ::	 and generate the residual features, prior to being encoded, as a result of computing a 3difference between the features extracted from the decoded data and the features extracted from the original data[(Fig.14 the feature difference)] .  

Regarding Claim 21: This is a decoding claim that corresponds to encoding processing of claim 1. Use of and encoding indicates there presence a corresponding decoding, therefore this claim is obvious, additionally Veselov teaches such decoding apparatus [(para 2)]  
Regarding Claims 22-25: see the analysis of claims 2-5
Veselov additionally teaches with respect to claim 26. The apparatus of claim 21 , wherein the combining of the decoded residual features with the features extracted from the decoded data to generate the enhanced decoded features is a summation of the decoded residual features and the features extracted from the decoded data [(Fig.14 the “+” or summation operator after 720 is receiving residual/feature difference and decoded feature )] .  
Veselov additionally teaches with respect to claim 27. The apparatus of claim 21 , wherein the encoded residual features are a difference between features extracted from the original data, and features extracted from preliminary decoded data or the features extracted from the decoded data [(see analysis of claim 9)] .  
Veselov additionally teaches with respect to claim 28. The apparatus of claim 21 , wherein the decoded residual features are decoded using entropy decoding and dequantization [(para 226, 162, please note arithmetic coding is one type of entropy coding)] .  
Veselov additionally teaches with respect to claim 29. The apparatus of claim 21 , wherein the decoded residual features are decoded using an image of a video [(para 25)], the decoding of the 5residual features comprising converting decoded feature map images to the decoded residual features[(para 25, 27, 43)].  
Veselov additionally teaches with respect to claim 30. The apparatus of claim 21 , wherein the original data is video data [(Fig.14; see uncompressed video)] .  
Regarding claim 31. See the analysis of claim 21

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Veselov in view of Wang.

Regarding Claim 7.  Veselov does not explicitly show wherein the residual features are encoded using at least one neural network, and the residual features are decoded using at least one neural network.

However, in the same/related field of endeavor, Wang teaches the apparatus of claim 1, wherein the residual features are encoded using at least one neural network, and the residual features are decoded using at least one neural network. [(para 143, please note RNN is neural network {para 76, Fig.9})]  

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the [(Wang para 143)]  

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426